Citation Nr: 0025240	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a lower back 
disability manifested by spondylolisthesis, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied a claim for a disability 
evaluation in excess of 10 percent for the service-connected 
lower back disability.  The Board remanded the case in 
October 1999 for additional development and, upon completion 
of the required development, the RO granted the current 
rating of 20 percent, in a December 1999 rating decision.  
The claims folders have been returned to the Board, for 
appellate review.

The veteran submitted a VA Form 9 in May 2000, in which he 
asked to have a hearing before a member of the Board in 
Washington, D.C. (i.e., a Central Office Hearing).  
Accordingly, the Board informed the veteran, by letter of 
June 1, 2000, that the requested Central Office Hearing had 
been scheduled for July 18, 2000.  The veteran was also 
advised, in the same communication, that, if he failed to 
appear and a request for postponement of the hearing had not 
been received and granted, his case would be processed as 
though the request for a hearing had been withdrawn.  The 
veteran did not appear for the scheduled hearing, and he did 
not file a timely written request for its postponement.  
Therefore, his request for a Central Office Hearing is deemed 
withdrawn, and no further action in this regard is warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is shown that the motion of the veteran's lumbosacral 
spine is severely limited, and that there is severe 
lumbosacral strain, on account of the objectively confirmed 
clinical evidence of pain, weakness, spasm and tenderness.




CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for the 
service-connected lower back disability are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5292, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to 
abnormal/weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (1999).

At the outset, the Board must point out that its review of 
the matter on appeal has included a careful evaluation of all 
the medical evidence in the files, although more emphasis has 
been placed on the medical evidence that was most recently 
produced, in accordance with Francisco v. Brown, 7 Vet. App. 
55 (1994), in which the United States Court of Veterans 
Appeals (currently known as the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as "the 
Court") held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  (Since this appeal did not arise from an 
original grant of service connection, consideration of the 
potential for "staged" ratings in the present case is not 
warranted.  See, Fenderson v. West, 12 Vet. App. 119 (1999).)

The veteran contends that he is entitled to a rating 
exceeding 20 percent for the service-connected lower back 
disability, as he believes that the disability is currently 
more disabling than evaluated.

The service-connected lower back disability is currently 
evaluated under Diagnostic Code 5295 of the Schedule, which 
provides for the current rating of 20 percent when there is 
lumbosacral strain, with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in the 
standing position.  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5295 (1999).  The same rating is warranted for moderate 
limitation of the motion of the lumbar spine (Diagnostic Code 
5292); and for moderate intervertebral disc syndrome, with 
recurring attacks (Diagnostic Code 5293).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5292, 5293 (1999).  Additionally, 
Diagnostic Code 5003 provides for a 20 percent maximum rating 
when there is radiographic evidence of degenerative 
arthritis, with X-Ray involvement of two or more major 
joints, or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5003 (1999).

A 40 percent rating would be warranted for favorable 
ankylosis of the lumbar spine (Diagnostic Code 5289); severe 
limitation of motion of the lumbosacral spine (Diagnostic 
Code 5292); severe intervertebral disc syndrome, with 
recurring attacks and only intermittent relief (Diagnostic 
Code 5293); and severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5289, 5292, 5293, 5295 (1999).

A 50 percent rating would be warranted for unfavorable 
ankylosis of the lumbosacral spine (Diagnostic Code 5289); 
while a 60 percent schedular rating would be warranted for a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, and with little intermittent relief 
(Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5289, 5293 (1999).  Additionally, higher 
ratings of 60 and even 100 percent would be warranted if the 
lumbosacral spine disability were shown to be productive of 
complete bony fixation.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5286 (1999).

Several VA outpatient medical records produced in 1996 and 
1997 reveal complaints of lower back pain.

According to an August 1997 private medical examination 
report, a radiological study of the veteran's lumbosacral 
spine revealed no fracture or dislocation, well-preserved 
disc interspaces, and no evidence of spondylolysis or 
spondylolisthesis.  The impression was an "[u]nremarkable 
lumbar spine."  However, according to the report of a 
January 1998 VA MRI of the veteran's lumbosacral spine, there 
was a "suspect[ed] mild, less than 20%, spondylolisthesis 
anterior to L5-S1 due to bilateral pars defects," with no 
bony spinal stenosis or lateralizing disc identified.

According to an April 1999 VA general medical examination 
report, the veteran said that his lower back hurt "pretty 
badly."  On examination, the lower back was described as 
"very stiff," and it was noted that the veteran could only 
flex his lower back to 80 degrees, with backward extension 
being limited to 28 degrees.  Osteoarthritis of the 
lumbosacral spine was diagnosed.

The report of VA X-Rays of the veteran's lumbosacral spine 
obtained in April 1999 reveals an impression of a Grade I 
spondylolisthesis, with L5 being two to three millimeters 
anteriorly displaced in relation to both L4 and S1, and no 
evidence of fracture.

According to a November 1999 VA spine medical examination 
report, the veteran gave a history of an inservice fracture 
to the fifth lumbar vertebra and tailbone, with no surgery.  
He complained of pain, weakness, stiffness, fatigability, and 
lack of endurance, for which he said he took Tylenol No. 3 
three times a day.  He reported periods of flare-ups, which 
where precipitated "when picking up stuff" and sent 
"needles" down into his leg.  These flare-ups added 10 to 
15 percent functional impairment.  The veteran did not use 
crutches, a brace, or a cane.

On examination, the above report reveals that there was 
objective evidence of painful motion, spasm, weakness and 
tenderness.  Also, the examiner noted that motion stopped at 
the point where the pain began.  Regarding postural 
abnormalities, it was noted that the veteran was flexed 
forward eight degrees.  The musculature of the back was 
described as "atrophic," but there were no neurological 
abnormalities, since deep tendon reflexes were "hypoactive 
and equal."  Flexion to the right and left was accomplished 
to 10 and 13 degrees, respectively, as compared with normal 
flexion of 30 degrees, while forward flexion and backward 
extension were accomplished to 46 and 2 degrees, 
respectively, as compared with normal forward flexion and 
backward extension of 60 and 15 degrees, respectively.  The 
diagnosis was listed as post-traumatic degenerative joint 
disease of the lumbosacral spine, with loss of function due 
to pain, and X-Rays showing L4 and S1 spondylolisthesis and 
probable fracture at the L5 level.  Also, in response to the 
Board's questions in its October 1999 remand, the examiner 
stated that there was evidence of spasm, but no neurological 
impairment secondary to the service-connected disorder.

The above listed ranges of motion of the veteran's 
lumbosacral spine certainly represent limited motion, and the 
Board is of the opinion that the limitation can be best 
construed as being severe, on account of the actual degrees 
of active motion before pain sets in, and the objectively 
confirmed evidence of pain, weakness, spasm and tenderness.  
The same objective clinical findings noted in the files 
support a finding that there is a severe lumbosacral strain.  
In view of this finding, the Board concludes that the 
schedular criteria for a 40 percent rating for the service-
connected lower back disability are met.  Higher schedular 
ratings are not warranted because it is not shown that there 
is ankylosis of the veteran's lumbosacral spine, or a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.

Finally, the Board notes that the record appears to reveal 
that the RO has yet to consider the question of a referral of 
the above matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the potential 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The cited regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the evidentiary record 
with these mandates in mind, the Board is of the opinion that 
a referral for extra-schedular consideration of the matter on 
appeal is not warranted in the present case, due to the lack 
of a reasonable basis for further action on this question.


ORDER

A 40 percent schedular rating for the service-connected lower 
back disability manifested by spondylolisthesis, is granted, 
this grant being subject to the pertinent laws and 
regulations addressing the disbursement of VA funds.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

